                 Case 4:14-cv-04814-HSG Document 200 Filed 08/26/21 Page 1 of 2
                                              OFFICE OF THE CLERK
                                         UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF CALIFORNIA
                                           450 GOLDEN GATE AVENUE
                                        SAN FRANCISCO, CALIFORNIA 94102
SUSAN Y. SOONG
CLERK OF COURT


        In re: Cunningham v. Medtronic, Inc., 4:14-cv-04814

        Dear Counsel,

                I have been contacted by Judge Gilliam, who presided over the above-mentioned case.
        Judge Gilliam informed me that it has been brought to his attention that for part of the time that
        he presided over the case he owned stock in Medtronic, Inc. His ownership of stock neither
        affected nor impacted his decisions in this case. However, his stock ownership would have
        required recusal under the Code of Conduct for United States Judges, and thus, Judge Gilliam
        directed that I notify the parties of the conflict.

                The case was assigned to Judge Gilliam on February 13, 2105. On June 14, 2018,
        plaintiff filed a statement of non-
        No. 184. On August 23, 2018, plaintiff moved to voluntarily dismiss the claims against
        Medtronic with prejudice, and the Court granted the motion the next day. Dkt. Nos. 190, 191.

               Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee,
        provides the following guidance for addressing disqualification that is not discovered until after a
        judge has participated in a case:

                        [A] judge should disclose to the parties the facts bearing on
                        disqualification as soon as those facts are learned, even though that
                        may occur after entry of the decision. The parties may then
                        determine what relief they may seek and a court (without the
                        disqualified judge) will decide the legal consequence, if any,
                        arising from the participation of the disqualified judge in the
                        entered decision.

                Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals
        oral argument, the Co


        //

        //

        //
        Case 4:14-cv-04814-HSG Document 200 Filed 08/26/21 Page 2 of 2



       With Advisory Opinion 71 in mind, you are invited to respond to Judge
disclosure of a conflict in this case. Should you wish to respond, please submit your response on
or before September 15, 2021. Any response will be considered by another judge of this court
without the participation of Judge Gilliam.

                                             Sincerely,



                                             Susan Y. Soong
                                             Clerk of Court
